Citation Nr: 1045151	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-14 371A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to September 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied a 
request to reopen the Veteran's claim of service connection for 
bilateral hearing loss.  That issue was subsequently 
readjudicated by the RO in a September 2006 rating decision.  The 
Veteran has timely appealed that issue.

The Veteran testified in a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2009; a transcript 
of that hearing is associated with the claims file.

The Board initially decided this claim, as well as a claim of 
entitlement to service connection for diabetes mellitus, in an 
August 2009 rating decision.  For the following reasons, as 
discussed below, the Board vacates the part of that August 2009 
Board decision only as it pertains to the denial of service 
connection for the Veteran's bilateral hearing loss claim.  The 
portion of the decision that reopens the previously denied claim, 
and that denies service connection for diabetes mellitus, is 
untouched by this vacatur.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2010).    

The Board notes that it initially decided the Veteran's claim for 
bilateral hearing loss in August 2009.  At that time, the claim 
was reopened but the appeal was denied on the merits.  However, 
in the Veteran's September 2009 motion for reconsideration before 
the Board, it was subsequently brought to the Board's attention 
that in April 2009 the Veteran had provided a letter from his 
private audiologist.  The Veteran had submitted that letter to 
the RO, and it was date stamped on April 21, 2009.  However, the 
RO did not transfer that letter to the Board, nor was such 
associated with the file prior to the Board's decision in August 
2009.  

Accordingly, the Board finds that there was evidence that 
materially and substantially affected the disposition of the 
Veteran's claim that was in the constructive possession of VA, 
but which was not considered during the prior adjudication of the 
Veteran's bilateral hearing loss claim.  

Therefore, the appellant was denied due process of law, and the 
August 2009 Board decision, to the extent that it denied 
entitlement to service connection for bilateral hearing loss, is 
vacated.  



	                        
____________________________________________
	ERIC S. LEBOFF 
	Acting Veterans Law Judge, Board of Veterans' Appeals


